Citation Nr: 1414159	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-40 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill-Selected Reserves.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1994 to September 1994 and from July 1996 to April 1997.  He also had subsequent service in the U.S. Army Selected Reserve and Individual Ready Reserve.  This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2013.  This matter was originally on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran became eligible for Montgomery GI Bill-Selected Reserves (Chapter 1606) educational benefits effective September 4, 1994.

2.  The Veteran was discharged from the Selected Reserves in January 2000.

3.  The Veteran was ordered to active duty under Title 10 from July 1996 to April 1997, a period of 8 months.

4.  The Department of Defense (DOD) has determined that the Veteran is not eligible for educational assistance benefits under Chapter 1606, to include kicker benefits. 


CONCLUSION OF LAW

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code, is not warranted.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 2002); 38 U.S.C.A. §3012 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In connection with the claim on appeal, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

The Veteran seeks educational assistance under the provisions of Chapter 1606, Title 10, United States Code, for the period from 2008 to 2011.  Laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a). 

Educational benefits are available to members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard, under Chapter 1606.  The Reserve components determine who is eligible for the program.  VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  It is the first such program that does not require service in the active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540. 

To be eligible for Chapter 1606 benefits, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. Chapter 30.  38 C.F.R. § 21.7540(a). 

A reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 U.S.C.A. § 16133(a); 38 C.F.R. § 21.7550(a).  The reservist may still use the full 14 years if he/she leaves the Selected Reserve because of a disability that was not caused by misconduct.  38 C.F.R. § 21.7550(d).  Additionally, benefits may be extended where the veteran is called to active duty under Title 10 for a period of the period of active duty plus four months.  38 C.F.R. § 21.7550(b).  A veteran's eligibility may be resumed after Reserve duty status ends if the veteran returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012. 

In the instant case, personnel records show that the Veteran entered into active duty on April 19, 1994, and was released from active duty on September 3, 1994, not by reason of physical disability.  His eligibility date thus was September 4, 1994; thus his initial 14 year term of eligibility would terminate on September 2008.  However, the Veteran entered the Individual Ready Reserve (IRR) his Chapter 1606 benefits were suspended as he had separated from the Selected Reserve.  However, in September 1998, the Veteran again joined the Selected Reserve; his benefits were thus reinstated.  The Veteran was activated to active duty on July 26, 1996 under Title 10, and was released from active duty on April 12, 1997, not by reason of physical disability.  He then entered the IRR on January 6, 2000; thus his Chapter 1606 benefits were terminated as of that date.  He was discharged from the IRR on April 2, 2002.  

In several statements, the Department of Defense (DOD) noted that the Veteran could not be eligible for Chapter 1606 benefits while a member of the IRR and this the benefits thus terminated on January 6, 2000 with second transfer to the IRR.  The DOD also stated that the Veteran became eligible for Chapter 1606 benefits effective September 4, 1994.  The DOD then noted that the Veteran's benefits were suspended when he entered the IRR first time, reinstated when he returned to the Selected Reserve in September 1998, and terminated when he returned to the IRR in January 2000.  Finally, the DOD noted the Veteran had a mobilization period of July 26, 1996 to April 12, 1997.

Having reviewed the record, the Board must conclude that the Veteran does not have eligibility for educational assistance under the provisions of Chapter 1606, Title 10, United States Code.  VA is charged with administering the law as it is written, and as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  DOD has determined that the Veteran is not eligible.  VA has no authority to overturn this determination. 

Notably, however, a review of the record indicates that the Veteran's eligibility terminated well before the claimed education expenses were incurred.  This is because despite the Veteran's initial term of eligibility through September 2008, the Veteran left the Selected Reserve for the final time in January 2000 not due to disability and did not return within one year.  The time period may be extended for one year due to the Veteran's mobilization, but this does not reach the dates the Veteran requested for benefits. 

Based on the foregoing, the Board finds that the Veteran is not entitled to educational benefits under Chapter 1606, Title 10, United States Code.  The claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to Chapter 1606 education benefits is denied. 




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


